Citation Nr: 1749876	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), claustrophobia and depression. 

2.  Entitlement to service connection for residuals of a broken nose. 

3.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from April 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing in May 2016.  A copy of the transcript is of record.  Subsequently, in October 2016, the Board remanded the matter for further development.  It has now returned to the Board for adjudication.

The issues of entitlement to service connection for an acquired psychiatric disability and a broken nose are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes mellitus requires restricted diet without insulin or regulation of activities.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated January 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The electronic claims folder contains service treatment records, VA and private medical records, and VA examinations.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

The Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Moreover, in accordance with the October 2016 Board remand, updated VA treatment records were associated with the record and the Veteran underwent another VA examination in April 2017 to evaluate the severity of his diabetes mellitus.  The examination is adequate to decide the claim as it was based upon examination of the Veteran and consideration of the Veteran's pertinent medical history, including his lay assertions.  The examination is sufficient to allow the Board to make a fully informed determination.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012); Stefl v. Nicholson, 21 Vet. App. 123, 123 (2007).

Therefore, the agency of original jurisdiction (AOJ) has substantially complied with the October 2016 remand directives and satisfied the duties to notify and assist.  Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97  (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

All necessary development has been accomplished, and therefore appellate review for the claims on appeal may proceed without prejudice to the Veteran.  	 	 See Bernard v. Brown, 4 Vet. App. 384 (1993).

Merits of the Increased Rating Claim for Diabetes Mellitus

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as "staged" ratings." Fenderson v. West, 12 Vet. App. 119, 126-127. 

The Veteran appeals the denial of a disability rating higher than 20 percent for diabetes mellitus, which is evaluated under DC 7913.  DC 7913 provides a 20 percent rating for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. 	 § 4.119, Diagnostic Code 7913.

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities' criterion for a 40 or 60 percent rating under Diagnostic Code 7913.  The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted.  In this regard, the Board notes that, to warrant a higher rating, the evidence must show diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Under Diagnostic Code 7913, the 40 percent criteria are conjunctive not disjunctive.  In other words, there must be insulin dependence and restricted diet and regulation of activities.

Here, the evidence of record shows the Veteran's diabetes mellitus requires restricted diet.  The record does not show that the Veteran's diabetes mellitus requires insulin or regulation of activities as required for the next higher 40 percent rating.

In this regard, the June 2009 and April 2017 VA examination reports specifically show that the Veteran's diabetes mellitus does not require regulation of activities as part of medical management.  Indeed, the Veteran's treatment providers encourage him to exercise to control his weight.  There is no medical evidence that the Veteran must avoid such activity to avoid hypoglycemic episodes.  The Board notes private treatment notes in January 2008, May 2008 and April 2009, June 2015, April 2016, and November 2016 VA treatment notes, in which the Veteran was encouraged to increase physical activity.  During the appeal period, the consistent plan and encouragement for physical activity shows that the Veteran is encouraged to exercise and does not indicate that occupational and recreational activities have been restricted by diabetes mellitus.  The June 2009 VA examination shows that the Veteran restricts his diet to eliminate sugar and decrease carbohydrates.

The Veteran contends that his diabetes warrants a rating higher than 20 percent.  However, the evidence does not show that his diabetes requires insulin or regulation of activities as required for the next higher rating.  Throughout the appeal period, the Veteran's diabetes has been treated with Byetta (exenatide), which is a non-insulin dependent and he has been encouraged to exercise and/or increase physical activity.  The evidence of record shows that the Veteran's diabetes mellitus has not required insulin or regulation of activities at any point during the course of the appeal.  Further, the medical evidence does not show that the Veteran has had any ketoacidosis or hypoglycemic reactions requiring hospitalization.  Therefore, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted as the Veteran's current diabetes mellitus symptoms do not more closely approximate the next higher rating criteria for a 40 percent rating under DC 7913.

The Board has carefully considered the Veteran's lay testimony.  Under the relevant diagnostic code, however, a higher rating requires evidence that the diabetes causes certain symptoms.  Here, the determination that the service-connected disability either requires the use of insulin or regulation of activities requires medical knowledge, and the Veteran nor the other evidence of record indicates that the Veteran has the requisite training to provide these opinions.

The Board has considered application of additional diagnostic codes that are raised by the evidence of record.  Schafrath v. Derwinski, 1 Vet. App. 589.  In this regard, the Board has considered whether the Veteran is entitled to separate disability ratings for complications of his diabetes mellitus; however, service connection has already been granted for the identified complications of the Veteran's diabetes.  In the October 2009 rating decision, service connection was granted for peripheral neuropathy of the bilateral lower extremities, effective December 18, 2008, both assigned separate compensable ratings.  The medical evidence, to include the June 2009 and April 2017 VA examinations, does not show that the Veteran has any other complications due to diabetes.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to an increased disability rating for diabetes mellitus during the appeal period.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. 	 § 3.102.


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

Remand is warranted for additional development, to include obtaining an adequate VA addendum opinion regarding the etiology of the Veteran's acquired psychiatric disability.  

As the October 2016 Board remanded indicated, the issue has been broadened and recharacterized as reflected on the title page because included an impression of major depressive disorder and anxiety disorder.  The remand directed the AOJ to obtain an opinion regarding the etiology of any acquired disability.  The Veteran was afforded a VA examination in April 2017 in which the examiner rendered a current diagnosis of claustrophobia and noted a previous diagnosis of depression; however, the VA examiner only rendered an opinion regarding PTSD. In addition, the examiner used the DSM-5; as previously indicated, however, the DSM-IV applies to this appeal. Thus, remand is required as the examiner did not substantially comply with the October 2016 Board remand directive to provide an opinion regarding any psychiatric disability.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Regarding the service connection claim for a broken nose, there appear to be outstanding hospital records from Camp Pendleton, which are not of record.  These records could have an impact on the Veteran's claim.  In this regard, the Veteran testified in his May 2016 hearing that he was in a motor vehicle accident in 1971 which resulted in a broken nose.  He described the accident in detail, recalling the make and model of the car that he was in and that his head went through the windshield of the car.  He indicated that he was treated at Camp Pendleton; however, the claims file does not contain any record that there has been attempt to obtain these records from Camp Pendleton.  Although cognizant that pursuant to the prior remand, the Veteran was asked to identify the location and date of any such treatment, the Board finds that as the Veteran previously identified Camp Pendleton as containing relevant records VA should seek any relevant records upon remand, to include any clinical records.

Further, as discussed during the May 2016 Board hearing, a VA examination is necessary to determine if the Veteran currently has a broken nose or any residuals of a broken nose, such as septum problems, allergies, or breathing issues.  Therefore, upon remand, a VA examination should be scheduled to determine such.

In light of the remand, updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Obtain outstanding medical records for the Veteran from the Naval Hospital at Camp Pendleton, to specifically include any clinical records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159 (e).

3.  Upon completion of directives #1 and #2, return the claims file, to include a copy of this remand, to the April 2017 VA examiner for an addendum opinion regarding the nature and etiology of any and all acquired psychiatric disabilities diagnosed proximate to, or during the pendency of, this appeal.  If the examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  The DSM-IV applies to this appeal.

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the diagnoses of any acquired psychiatric disabilities found to be present and/or diagnosed proximate to or during the pendency of the appeal.  The DSM-IV applies to this appeal.

With respect to each acquired psychiatric disability found to be present and/or diagnosed proximate to or during the pendency of the appeal, the examiner should offer an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that the acquired psychiatric disability was incurred in, caused by, or is otherwise related to, the Veteran's service?

A report of any performed examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Upon completion of directives #1 and #2, schedule the Veteran for a VA examination to determine whether a diagnosis of a broken nose is appropriate, and/or whether there are any current residuals of a broken nose.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

Upon review of the claims file and examination of the Veteran, the examiner should indicate whether there is a diagnosis of a broken nose and/or residuals of a broken nose.

With respect to each nose disability found to be present and/or diagnosed proximate to or during the pendency of the appeal, the examiner should offer an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that nose disability was incurred in, caused by, or is otherwise related to, the Veteran's service?

The examiner should provide a detailed rationale for each opinion.  If any of the requested opinions cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

5.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims for entitlement to service connection for an acquired psychiatric disability and residuals of a broken nose.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond. The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


